
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 241
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. McCotter
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Honoring the members of the United States
		  Armed Forces, the intelligence community, and the Obama and Bush
		  Administrations whose dedicated service brought the murderous terrorist leader
		  Osama bin Laden to justice.
	
	
		Whereas, for over two decades, the murderer Osama bin
			 Laden and his transnational terrorist network al Qaeda have menaced people’s
			 lives, liberty and property throughout the world;
		Whereas Osama bin Laden and his murderous network
			 perpetrated the September 11, 2001, attacks, which resulted in the deaths of
			 2,752 innocent people in New York City, 184 people at the Pentagon, and 45
			 passengers and crew members aboard United Airlines Flight 93 in Stony Creek
			 Township, Pennsylvania;
		Whereas the heinous criminal history of Osama bin Laden
			 and his al Qaeda terrorist network further involves hijackings, bombings, and
			 murders of American and allied civilians and military personnel, ranging from
			 the July 7, 2005, London bus bombings to the Madrid train bombings of March 11,
			 2004, to the bombings of the U.S.S. Cole and the United States Embassies in
			 Kenya and Tanzania;
		Whereas, for his craven terrorist acts, Osama bin Laden
			 was criminally charged by the United States Department of Justice and indicted
			 in United States District Court for the Southern District of New York;
		Whereas, after nearly a decade of courage, dedication, and
			 perseverance by members of the United States Armed Forces, the intelligence
			 community, and the Obama and Bush Administrations, a mission conducted in
			 Abbottabad, Pakistan, has brought Osama bin Laden to justice; and
		Whereas the death of Osama bin Laden has not completed the
			 eradication of his murderous terrorist network and its cowardly cohorts: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates and
			 salutes the members of the United States Armed Forces, the intelligence
			 community, and the Obama and Bush Administrations for bringing Osama bin Laden
			 to justice;
			(2)remembers the
			 fallen and comforts the families grievously wounded by the terrorist attacks of
			 September 11, 2001, and by all Osama bin Laden and al Qaeda’s other crimes;
			 and
			(3)reaffirms the
			 dedication of the United States to the prompt and just eradication of al Qaeda
			 and all terrorist organizations and their cohorts, and to victory in the war
			 for freedom against terrorism.
			
